DECISION
The application of the above-named defendant for a review of the sentence of 10 years each count concurrent for Criminal Possession with Intent to Sell and Sale of Dangerous Drugs imposed on November 19th, 1975, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentences be and remain as originally imposed.
We wish to thank Frank Kampfe, Attorney, for his assistance to the defendant and to this court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Jack L. Green, Robert J. Boyd.